DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, US 2018/0374798, in view of Uppal, US 2020/0219790.
Regarding claim 1, LEE discloses; a circuit board (Fig.1A; 110 and [0030]; printed circuit board) comprising: 									a first outer wiring layer comprises a plurality of pads (Fig.1A; 111, 112 and [0029]; pad); 													at least one electronic component mounted (Fig.1A-1B;120A, 120B and [0028]; semiconductor die) on a portion of the plurality of pads (Fig.1A; 111and [0029]; pad) of  the first outer wiring layer; 										at least one electromagnetic shielding unit (Fig.1A-1B; 130, 150 and [0028]; shielding structure), each of the electromagnetic shielding unit comprising an electromagnetic shielding layer (Fig.1A; 150 and [0028]; shielding layer) and at least two conductive posts (Fig.1A-1B; 130 and [0028]; conductive pillar) formed on the electromagnetic shielding layer, the electromagnetic shielding layer and the conductive posts cooperatively defining a receiving space (Fig.1A; space between 130 and 150), the electromagnetic shielding unit mounted (Fig.1A-1B; 130 mounted on pad 112) on another portion of the plurality of pads of the first outer wiring layer through the conductive posts, causing each of the electronic component to be received (Fig.1A-1B; 120A, 120B received inside the space between 130 and 150) in the receiving space of a corresponding one of the electromagnetic shielding unit; and 					an adhesive layer (Fig.1A; 140 and [0028]; encapsulant) formed on the first outer wiring layer which connects (Fig.1A; 140 and [0028]; encapsulant 140 connects pad 111,112 with shielding structure 130 and 150)  each of the electromagnetic shielding unit to the first outer wiring layer.									LEE substantially discloses the invention including circuit pattern with pads but silent about solder pads. However Uppal teaches that the term " solder pad" may be occasionally substituted for "bond pad" and carries the same meaning [0023].			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LEE by providing solder pads, as taught by Uppal, to using a phase change material as an electromagnetic shield and as a heat dissipation mechanism for an integrated circuit assembly [0034]. 
Regarding claim 3, LEE discloses; each electronic component comprises at least two electrodes (Fig.1A and [0032]; semiconductor die 120A, 120B include contact pads), each of the electrodes is connected to one of the pads through a soldering ball (Fig.1A; 121 and [0032]; solder balls).								LEE substantially discloses the invention including circuit pattern with pads but silent about solder pads. However Uppal teaches that the term " solder pad" may be occasionally substituted for "bond pad" and carries the same meaning [0023]. Uppal further indicates that the term “solder bump” generally refers to a solder layer formed on a bond pad. The solder layer typically has a round shape, hence the term “solder bump”, see [0024]. 	 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LEE by providing solder pads, as taught by Uppal since solder pad can be substituted for bond pad as they carry the same meaning and provide a bond solder pad for a solder layer or a solder bump formed thereon to improve a heat dissipation for an integrated circuit assembly, see Abstract, [0001].
Regarding claim 4, LEE discloses; the soldering ball (Fig.1A; 121 and [0032]; solder balls) is made of solder paste ([0032]; reflow solder balls), conductive silver paste, or conductive copper paste.
Regarding claim 5, LEE discloses; 							an inner wiring layer (Fig.1A; inside wiring layer of substrate 110 including the vias 114); 													a first dielectric layer (Fig.1A; bottom layer of dielectric layer 110a); 			a second dielectric layer (Fig.1A; top layer of dielectric layer 110a), the first dielectric layer and the second dielectric layer formed on opposite surfaces (Fig.1A; inside wiring layer formed between top and bottom dielectric layers of dielectric layer 110a) of the inner wiring layer; and 									a second outer wiring layer (Fig.1A; 113 and [0029]; third circuit pattern formed on the surface of bottom layer of dielectric layer 110a) formed on the first dielectric layer; 													wherein the first outer wiring layer is formed (Fig.1A; 111, 112 and [0029]; pad 111, 112 formed on the surface of top layer of dielectric layer 110a) on the second dielectric layer.
Regarding claim 8, LEE discloses; at least one first conductive via (Fig.1A; left 114 and [0029]; conductive vias) defined in the first dielectric layer, the first conductive via electrically connecting (Fig.1A and [0029]; left conductive vias 114 electrically connect circuit patterns 113 with inside wiring layer formed at dielectric layer 110a) the second outer wiring layer and the inner wiring layer to each other.
Regarding claim 9, LEE discloses; and at least one second conductive via (Fig.1A; right 114 and [0029]; conductive vias) defined in the second dielectric layer, the second conductive via electrically connecting (Fig.1A and [0029]; right conductive vias 114 electrically connect circuit patterns 111, 112 with inside wiring layer formed at dielectric layer 110a) the first outer wiring layer and the inner wiring layer to each other.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, US 2018/0374798, in view of Uppal, US 2020/0219790 and further in view of Vincent, US 9826630.
Regarding claim 6, LEE taken with Uppal substantially discloses the invention including circuit pattern with protection layer (Fig.1A; 117 and [0030]; protection layer) but silent about a first solder mask layer formed on the second outer wiring layer.			However Vincent teaches about a first solder mask layer formed (Fig.13 and Col. 9; Ln. 13-21, Col. 10; Ln. 11-17; solder mask layer formed on last RDLs 98) on the second outer wiring layer.											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LEE taken with Uppal by providing a first solder mask layer formed on the second outer wiring layer a first solder mask layer formed on the second outer wiring layer, as taught by Vincent, for fabricating FO-WLPs having Embedded Ground Plane (EGP) connections (abstract). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, US 2018/0374798, in view of Uppal, US 2020/0219790 and further in view of Ho, US 9807868.
Regarding claim 7, LEE taken with Uppal substantially discloses the invention including shielding structure with shielding layer but silent about a second solder mask layer formed on the electromagnetic shielding layer. However Ho teaches about the electromagnetic shielding layer comprises an adhesive layer, a copper layer, and a solder mask layer (Fig.6; 40 and Col. 6; Ln. 55-57). 						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LEE taken with Uppal by providing a second solder mask layer formed on the electromagnetic shielding layer, as taught by Ho, for making a conductive polymer for electromagnetic shielding purposes (abstract). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, US 2018/0374798, in view of Uppal, US 2020/0219790 and further in view of CHOI, US 2014/0175672.
Regarding claim 10, LEE taken with Uppal substantially discloses the invention including circuit pattern with pads having shielding structure but is silent about a density of the inner wiring layer is less than a density of the first outer wiring layer. However CHOI teaches that a low density area having a low pattern density around the cavity; a high density substrate layer mounted in the cavity of the low density substrate layer and formed of a high density area having a higher pattern density than that of the low density area [0010].											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LEE taken with Uppal, by providing a density of the inner wiring layer is less than a density of the first outer wiring layer, as taught by CHOI, to mounting a high density substrate layer in a cavity of a low density substrate layer to provide a compact package with no variation in thickness        [0009]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, US 2018/0374798, in view of Uppal, US 2020/0219790 and further in view of LIN, US 2017/0200682.
Regarding claim 11, LEE discloses; the electromagnetic shielding layer and the conductive posts are embedded (Fig.1A; 140 and [0028]; shielding structure 130 and 150 are embedded by encapsulant 140)   in the adhesive layer. 				LEE taken with Uppal substantially discloses the invention including shielding structure with shielding layer but silent about the electromagnetic shielding unit further comprises a protection layer, the electromagnetic shielding layer is formed on the protection layer, and the protection layer is formed on the adhesive layer. However LIN teaches about the electromagnetic shielding unit (Fig.2; 24, 25 and [0036]; EMI shield) further comprises a protection layer (Fig.2; 25 and [0036]; protection layer 25), the electromagnetic shielding layer is formed (Fig.2; 24 is  formed on the 25) on the protection layer, and the protection layer is formed (Fig.2; 25 is  formed on the encapsulant package 12) on the adhesive layer.						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify LEE taken with Uppal, by providing the electromagnetic shielding unit further comprises a protection layer, the electromagnetic shielding layer is formed on the protection layer, and the protection layer is formed on the adhesive layer, as taught by LIN, so that the protection layer is disposed on the EMI shield to cover a top surface of the EMI shield [0036]. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that Vincent in view of BANG fails to disclose, teach, or suggest the above emphasized features of amended claim 1. However new 103 rejections with new set of references has been applied, such as LEE, in view of Uppal, please see the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729